SAVOY, Judge.
This is a companion case to Pitre v. State Farm Mutual Insurance Company, La.App., 154 So.2d 772, decided this day. The facts are set forth in that opinion.
The only matter for determination in the instant case is that of quantum for personal injuries and the matter of medical expenses incurred by plaintiff.
Plaintiff was treated by a local physician who found he had contusions and abrasions, and he was released from the hospital after remaining there approximately a week. The trial judge awarded plaintiff $1,000.00 because of the accident. In view of the minor injuries received by plaintiff, we believe an award of $500.00 is more in line with the jurisprudence of this State.
The trial judge also awarded plaintiff $135.00 for medical expenses incurred. This item has been paid by the insurer and cannot be received a second time. Gunter v. Lord, 242 La. 943, 140 So.2d 11. This sum is hereby disallowed.
For the reasons assigned, the judgment of the district court is amended by reducing the award of plaintiff to the sum of $500.-00, and by disallowing the award for medical expenses in the sum of $135.00; and as amended is affirmed.
Costs of this appeal are to be paid by appellant.
Amended and affirmed.